*887The defendant pleaded guilty with the full understanding that he would receive the sentences actually imposed and, therefore, he has no basis now to complain that his sentences were excessive (see People v Kazepis, 101 AD2d 816, 817 [1984]; People v Ubiles, 59 AD3d 572 [2009]; People v Grigg, 53 AD3d 629, 630 [2008]). In any event, under the circumstances, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Covello, Angiolillo, Leventhal and Roman, JJ, concur.